MARVIN, Judge.
Plaintiff appeals from a judgment rejecting his demands for damages from a three-vehicle chain collision. The issues are factual. We affirm.
The accident occurred on a rainy afternoon on Line Avenue in Shreveport at its intersection with Dalzell. The three vehicles involved were southbound. Car one stopped at the intersection in response to a red light. Car two (plaintiff’s car) collided with car one. Vehicle three (a pickup truck) collided with car two. Only a second or two separated the two collisions, according to a guest passenger in car one.
Plaintiff’s version was that he stopped his car and was struck by the third vehicle which knocked him into car one. The version of the third driver (defendant’s insured) is the one recited above and is even supported by plaintiff’s statements to the investigating policeman and to an insurance adjuster following the accident but before trial. The testimony of these gentlemen was admitted to impeach plaintiff’s version given at the trial.
The lower court resolved the factual conflict against plaintiff and we find no error in this respect. Even assuming negligence of the driver of the third vehicle, plaintiff’s contributory negligence bars his demands against the liability insurer of the third vehicle. Flowers v. St. Paul Companies, 336 So.2d 1018 (La.App. 2d Cir. 1976).
At appellant’s cost, judgment below is
AFFIRMED.